Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that since Ellul discusses the poor compression set properties of compositions in the prior art that comprise low density polyethylene as base polyolefin, and since Ellul discusses the advantages to syndiotactic polypropylene over even isotactic and random polypropylene, that the ordinarily skilled artisan would not find it obvious to use polyethylene in place of polypropylene as the base polyolefin. Applicant further argues that while polyethylene and polypropylene are equivalent in Jacob, that “because of the different nature in the rubber components of Jacob and Ellul, it does not necessarily follow that a listing of accompanying polyolefins for blending set forth in Jacob at [0032] demonstrates what can be substituted into Ellul with a reasonable expectation of success for blending with a different type of rubber component” (emphasis added). This argument is not convincing. Applicant’s bar for “a reasonable expectation of success” is too high. A “reasonable expectation of success” does not mean that the proposed modification must be guaranteed to improve upon Ellul, rather it means that the ordinarily skilled artisan would be willing to try the suggested combination based on the explicit teachings of the references and the knowledge generally known in the art, see MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391. To paraphrase the prior art: Ellul mentions in the Background of the Invention section that “polyethylene and propylene based rubber components work together to make good optical properties, but we would prefer better compression set.” Ellul then discloses that a particularly good compression set comes from the propylene based rubber with high ethylene content and a syndiotactic polypropylene. Jacob discloses in the Background of the Invention section that “Ellul and some other inventors did a pretty good job, but we would like to do even better”. Jacob then discloses a useful combination of a propylene based terpolymer rubber and a polyolefin,  wherein the polyolefin may be polyethylene or polypropylene. It hardly seems beyond the reach of the ordinarily skilled materials scientist, polymer chemist, or indeed undergraduate chemistry student to mix-and-match the particular embodiments of categories “thermoplastic elastomer/rubber” and “polyolefin base polymer” disclosed in Ellul and Jacob (and indeed other similar references). Innovation is often an iterative process, and that is definitely true of polymer science. In order to not see that a polyethylene could be used as the polyolefin in the polyolefin-thermoplastic elastomer combo of Ellul, the skilled artisan would have to ignore 1) the explicit teaching of Ellul that polyethylene works well and even has good optical properties [col 1 lines 64-67] and 2) the explicit teaching that polyethylene works well (and better than Ellul) with a very similar thermoplastic elastomer. And neither would the skilled artisan think that because Jacob uses a slightly different thermoplastic elastomer that the polyethylene would not work with other thermoplastic elastomers like that of Ellul. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Regarding claims 2, 11, 14 and 19, Applicant argues that Hermel-Davidock does not disclose the amount of additive in the claims, but merely an example at 10%. This argument is not convincing. The graft copolymer additive disclosed in Hermel-Davidock when used in medical tubing compositions is a crystallinity inducing compatibilizer [0108-0109], i.e. a nucleating agent. Ellul discloses that nucleating agents are included in 0.1 to 1.0 phr [col 4 lines 29-31]. 	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2, 4-5, 7-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7094837 B1 by Ellul in view of Jacob et al (US 20090258209 A1) and further in view of US 20140058045 by Hermel-Davidock et al with further evidence provided by Safety Data Sheet for R01C-01 (attached evidentiary reference).
Ellul discloses a thermoplastic elastomer composition comprising polypropylene homopolymer and rubber [abstract] wherein the rubber is exemplified by EPDM rubber [example 1] having greater than 57 mol % of ethylene and propylene combined [Table II]. Ellul discloses that blending of the composition occurs by mastication at 160-190°C for up to about 15 minutes [col 4 lines 16-28]. Regarding claims 19 and 21-23, Ellul also specifically discloses EPM rubber as the olefinic rubber component [col 2 lines 53-58] which has 100% of ethylene, propylene and butylene monomeric units. Ellul discloses that the composition is useful for flexible medical tubing [col 1 lines 18-21]. 
Ellul does not disclose the composition comprising polyethylene homopolymer. 
Jacob discloses an improvement to Ellul (US 7094837) in order to improve the low Compression Set, high elasticity, and, due at least to the thermoplastic/ethylene-rubber incompatibility, some haze or lack of translucence [0004] for use in tubing [0046]. Jacob also teaches that the thermoplastic polyolefins present [0005] include polypropylene or polyethylene homopolymers [0032] in the amount of 10 to 40wt% [0032]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the polyethylene of the claims in the composition of Ellul because Jacob teaches that the claimed polyethylene and the polypropylene of Ellul are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
Ellul is silent as to an additive of PP-g-PEO.
Hermel-Davidock describes novel amphiphilic graft copolymers. 
Hermel-Davidock describes PP-g-PEO (abstract, Fig. 6 final product) as an additive in medical tubing which has thermoplastic elastomer in it (paragraph 109). Hermel-Davidock states that the graft copolymer can introduce polar functionality into the TPE in order to overcome the difficulty of solvent bonding TPE tubing to connectors (paragraph 108). Also, Hermel-Davidock states that the grafted copolymer can control the crystalline structure and molecular entanglement of TPE and a more climate-stable catheter tubing can be achieved (paragraph 109). 
Thus it would be obvious to one of ordinary skill in the art to add the PP-g-PEO described by Hermel-Davidock to the thermoplastic-elastomer-containing tubing of Ellul in order to control the crystalline structure and molecular entanglement of the TPE. Alternatively, there is motivation to add the PP-g-PEO of Hermel-Davidock to overcome the difficulty of solvent bonding TPE tubing to connectors. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Ellul in view of Hermel-Davidock describes values overlapping with the claimed range.
It is noted this is a product-by-process claim and Hermel-Davidock describes the product. PP-g-PEO (paragraph 12, formula II). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)- However, Hermel-Davidock also describes the preparation process of ethylene oxide ring opening polymerization of a polypropylene-maleic anhydride (paragraph 20). Although Hermel-Davidock is silent as to the specific weight % of the starting polymer, Hermel-Davidock meets the claim as she describes the final product.

Regarding claims 1, 4, 9, 12 and 15, Hermel-Davidock describes PP-g-PEO of the following formula (paragraph 12, formula II):


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R is hydrogen, alkyl, substituted alkyl, vinylic substituted alkyl, hydrocarbyl, substituted hydrocarbyl, or vinylic substituted hydrocarbyl group; the molar percentages of grafted maleic anhydride units is in the range from 2 to 10 mole percent; the molar values of propylene units is in the range from 98 to 90 mole percent; and p is in the range of 5 to 500 ethylene oxide units. 

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art Ellul et al (US 7094837 B1) does not disclose the TPE consisting of ethylene, propylene and butylene comonomers. While all three monomers are known in TPE polymers, and while butylene is almost always combined with either or both of ethylene and propylene, it is not common to find a TPE consisting of these three comonomers. It is much more commoner to find ethylene and/or propylene combined with a diene or similar monomer known to impart elastomeric properties. While there may be disclosure of TPEs that consist of ethylene, propylene and butylene monomers, it would require excessive hindsight to arrive from at the claimed subject matter by adding another reference to Ellul, especially considering that it is already modified by Jacob and Hermel-Davidock. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766